Title: To John Adams from Timothy Pickering, 20 September 1798
From: Pickering, Timothy
To: Adams, John

Sir,
Department of State  Trenton Sept. 20. 1798.

I am this moment honoured with your letters of the 13th and 14th, and have directed a Commission to be made out for a judge of the Supreme Court, in the place of Judge Wilson deceased, leaving a blank for the name, and which I shall transmit to you in the mail of this evening. I shall also this day write to General Marshall to inform him that you have designated him to fill the vacant seat, and urge his acceptance of it: probably no appointment would be more universally approved: but I am sorry to think there is little chance of his gratifying what must be the public wish as well as yours: in a word, there is little hope that an eminent lawyer, in the full tide of practice at the bar, and receiving eight or ten thousand dollars a year, will relinquish it for the meagre reward of thirty five hundred dollars, a large part of which must be expended in travelling expences. The case might be different, if Genl. Marshall was weary of the toils and vexations of business at the bar; or if he possessed a very independent fortune.
I forwarded yesterday the Attorney General’s letter, presenting the name of Mr. Bushrod Washington—a name that I have never heard mentioned but with respect, for his talents, virtues and genuine patriotism: But he is young, not more I believe than three or four and thirty. His indefatigable pursuit of knowledge and the business of his profession has deprived him of the sight of one eye—It will be happy if the loss of the other does not make him perfectly the emblem of Justice. It would seem that Virginia should fill the vacant seat; and if General Marshall should decline, Mr. Washington has decidedly a superior claim to any other gentleman there of the profession.—You will observe my motive in leaving a blank for the name of the Judge;—that as it is probable Genl. Marshall will decline, I may insert the name of Bushrod Washington, & send him the commission: otherwise a fortnight will be lost in making out a new commission, & sending it to Quincy for your signature.
I am most respectfully, sir, your / obedt. servant,
Timothy Pickering